202 S.W.3d 531 (2005)
IN RE: JUDITH A. DE SIMONE ARKANSAS BAR NO. 81047
05-89
Supreme Court of Arkansas
Opinion Delivered February 3, 2005
PER CURIAM
Upon recommendation of the Supreme Court Committee on Professional Conduct, we hereby accept the voluntary surrender of the law license of Judith A. De Simone, Jeffersonville, Indiana, to practice law in the State of Arkansas. Ms. De Simone's name shall be removed from the registry of licensed attorneys, and she is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.